Exhibit UNDERWRITING AGREEMENT Effective January 29, 2009 Penn West Energy Trust c/o Penn West Petroleum Ltd. Suite 200, 207 - 9th Avenue S.W. Calgary, AlbertaT2P 1K3 Attention:Todd Takeyasu, Executive Vice President & Chief Financial Officer CIBC World Markets Inc. and BMO Nesbitt Burns Inc. (the "Co-Lead Underwriters"), RBC Dominion Securities Inc., Scotia Capital Inc., TD Securities Inc., HSBC Securities (Canada) Inc., Desjardins Securities Inc., FirstEnergy Capital Corp. and SociétéGénérale Securities Inc. (together with the Co-Lead Underwriters, the "Underwriters", and each an "Underwriter") understand that Penn West Energy Trust, an open-ended investment trust established under the laws of Alberta (the "Trust"), proposes to issue and sell 17,731,000Trust Units (as hereinafter defined) (the "Firm Securities").Subject to the terms and conditions set forth below, the Underwriters hereby severally, but not jointly, agree to purchase from the Trust in the respective percentages provided for in Article 14 hereof, and by its acceptance hereof the Trust agrees to sell to the Underwriters, at the Closing Time (as hereinafter defined), all but not less than all, of the Firm Securities at a price of $14.10 per Firm Security (the "Offering Price"), being an aggregate purchase price of $250,007,100.00. Upon and subject to the terms and conditions contained herein, the Trust hereby grants to the Underwriters an option (the "Option"), to purchase up to an additional 3,546,000Trust Units (the "Option Securities") at a price of $14.10 per Option Security.The Option may be exercised in whole or in part, at one or more times and at any time from time to time up to, but not later than, 48 hours prior to the Closing Time (as defined herein) by written notice from the Co-Lead Underwriters to the Trust, setting forth the aggregate number of Option Securities to be purchased.If the Option is exercised, the number of Option Securities specified in the notice(s) shall be purchased by the Underwriters, severally and not jointly, in the same proportion as their respective obligations to purchase the Firm Securities as set forth in Article 14 hereof.The Firm Securities and the Option Securities (to the extent the Option is exercised as described above) are hereinafter referred to as the "Purchased Securities". We understand that the Trust has filed a Base Prospectus (as hereinafter defined) relating to the qualification for distribution of the Securities (as hereinafter defined) in each of the Provinces (as hereinafter defined), and a Registration Statement (as hereinafter defined) relating to the offer and sale of the Securities in the United States, and is prepared: (i) to authorize and issue the Purchased Securities; and (ii) to prepare and file, without delay, (A)a prospectus supplement and all necessary related documents in order to qualify the distribution of the Purchased Securities in each of the Provinces and (B)a prospectus supplement in relation to the Purchased Securities with the SEC (as hereinafter defined). In consideration of the Underwriters' agreement to purchase the Purchased Securities and to offer them to the public, which agreement will result from the acceptance of this offer by the Trust, and in consideration of the services rendered and to be rendered by the Underwriters in connection herewith, the Trust agrees to pay to the Underwriters at the Closing Time a fee (the "Underwriting Fee") equal to 5.0% of the aggregate purchase price for the Purchased Securities. The services provided by the Underwriters in connection herewith will not be subject to the goods and services tax provided for in the Excise Tax Act (Canada) and taxable supplies provided will be incidental to the exempt financial services provided. The aggregate purchase price for the Purchased Securities shall be paid by the Underwriters to the Trust, and the Trust shall pay such Underwriting Fee to the Underwriters, at the Closing Time in accordance with Article 8 hereof. The agreement resulting from the acceptance of this letter by the Trust and Penn West Petroleum Ltd. ("Penn West"), a corporation incorporated under the laws of Alberta, (herein referred to as "this Agreement") shall be subject to the following terms and conditions: Article 1 Definitions 1.1In this Agreement: "Base Prospectus" means the English and French language versions (unless the context indicates otherwise) of the (final) short form base shelf prospectus of the Trust dated June 13, 2008 filed with the Securities Commissions in connection with the qualification for distribution of the Securities in each of the Provinces and, unless the context otherwise requires, includes all documents incorporated therein by reference; "Canadian Prospectus" means the Base Prospectus and the Prospectus Supplement, together in each case with all documents incorporated therein by reference; "Canetic" means Canetic Resources Trust; "Closing Date" means February 5, 2009 or such other date as the Co-Lead Underwriters and the Trust may agree upon in writing, but in any event not later than February 9, 2009; "Closing Time" means 6:30 a.m. (Calgary time) on the Closing Date or such other time on the Closing Date as the Co-Lead Underwriters and the Trust may agree upon; "Disclosure Package" means (i) the U.S. Base Prospectus, as amended and supplemented prior to the Initial Sale Time, (ii) the Issuer Free Writing Prospectuses, if any, identified in Annex C hereto, and (iii) any other Free Writing Prospectus that the parties hereto shall hereafter expressly agree in writing to treat as part of the Disclosure Package; "distribution" has the meaning attributed thereto under applicable Securities Laws; - 2 - "Effective Date" means each date and time that any part of the Registration Statement or any post-effective amendment or amendments thereto became or becomes effective; "Environmental Laws" and "Environmental Permits" have the meanings specified in section 7.1(q); "Final Receipt" has the meaning specified in section 2.1(a); "Form F-X" has the meaning specified in section 2.1(b); "Form F-10" means FormF-10 under the U.S. Securities Act; "Free Writing Prospectus" means a free writing prospectus, as defined in Rule 405 of the U.S. Securities Act; "Independent Reserve Engineers" has the meaning specified in section 7.1(p); "Initial Sale Time" has the meaning specified in section3.3(c); "Issuer Free Writing Prospectus" means an issuer free writing prospectus, as defined in Rule 433 of the U.S. Securities Act; "Material Adverse Effect" has the meaning specified in section 7.1(c); "material change", "material fact" and "misrepresentation" have the meanings attributed thereto under applicable Securities Laws; "NI 44-101" means National Instrument 44-101, Short Form Prospectus Distributions adopted by the Securities Commissions in respect of short form prospectus distributions; "NI 44-102" means National Instrument 44-102, Shelf Distributions adopted by the Securities Commissions in respect of shelf distributions; "NYSE" means the New York Stock Exchange; "Passport System" means the passport system established by Multilateral Instrument 11-102, Passport System adopted by the Securities Commissions (except the Ontario Securities Commission) in respect of prospectus filing and review; "Prospectus Amendment" means the English and French language versions (unless the context otherwise indicates) of any amendment to, or amended and restated version of, the Canadian Prospectus or any portion thereof (including, for greater certainty, any additional prospectus supplement filed in respect of the Base Prospectus in connection with this offering), other than merely by incorporation by reference of Subsequent Disclosure Documents; "Prospectus Supplement" means the English and French language versions of theprospectus supplement of the Trust to be filed with the Securities Commissions, which, together with the Base Prospectus, will qualify the distribution of the Purchased Securities in each of the Provinces; - 3 - "Provinces" means all of the provinces of Canada; "Public Record" means all information filed by or on behalf of the Trust with the Securities Commissions, including without limitation, the Base Prospectus, all documents which are, or are deemed to be, incorporated by reference in the Base Prospectus and any other information filed with the Securities Commissions in compliance or intended compliance with any Securities Laws; "Registration Statement" means, collectively, the various parts of the registration statement of the Trust filed on Form F-10 (File No. 333-151324), including all exhibits thereto and the documents incorporated by reference in the prospectus contained in the registration statement at the time such part of the registration statement became effective, each as amended at the time such part of the registration statement became effective and including any post-effective amendment thereto, and including any prospectus supplement relating to the Trust Units that is filed with the SEC and deemed part of such registration statement; "Reserve Reports" has the meaning specified in section 7.1(p); "SEC" means the United States Securities and Exchange Commission; "Securities"means Trust Units,and subscription receipts, warrants, rights and options exercisable to acquire Trust Units, as the case may be; "Securities Commissions" means the securities commissions or similar securities regulatory authorities in the Provinces; "Securities Laws" means the securities acts or similar statutes of the Provinces and all regulations, rules, policy statements, notices and blanket orders or rulings thereunder; "Selling Firms" has the meaning specified in section5.1(a); "Shelf Procedures" means the rules and procedures established pursuant to NI 44-102; "Subsequent Disclosure Documents" means any financial statements, management's discussion and analysis, information circulars, annual information forms, material change reports (other than confidential material change reports), business acquisition reports or other documents issued by the Trust after the Initial Sale Time which are, or are deemed to be, incorporated by reference into the Base Prospectus, the Prospectus Supplement or any Prospectus Amendment; "Tax Act" means the Income Tax Act (Canada); "Trust Indenture" means the amended and restated trust indenture dated as of June 30,2006, as amended, pursuant to which the Trust was created; "Trust Units" means the trust units in the capital of the Trust as constituted on the date hereof; "TSX" means the Toronto Stock
